
	
		I
		112th CONGRESS
		1st Session
		H. R. 1530
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2011
			Mr. Wolf (for himself
			 and Mr. Hunter) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To establish the Afghanistan-Pakistan Study
		  Group.
	
	
		1.Establishment of
			 Afghanistan-Pakistan Study Group
			(a)EstablishmentThere is established in the legislative
			 branch the Afghanistan-Pakistan Study Group (in this Act referred to as the
			 Group).
			(b)Sense of
			 CongressIt is the sense of Congress that, to the maximum extent
			 practicable, the Group should be modeled on the Iraq Study Group.
			2.Composition of
			 Group
			(a)MembersThe Group shall be composed of 10 members,
			 of whom—
				(1)1 member shall be appointed by the
			 President, who shall serve as a co-chair of the Group;
				(2)1 member shall be appointed by the leader
			 of the Senate (majority or minority leader, as the case may be) of the
			 Republican Party, in consultation with the leader of the House of
			 Representatives (majority or minority leader, as the case may be) of the
			 Republican Party, who shall serve as a co-chair of the Group;
				(3)2
			 members shall be appointed by the senior member of the Senate leadership of the
			 Democratic Party;
				(4)2
			 members shall be appointed by the senior member of the leadership of the House
			 of Representatives of the Republican Party;
				(5)2
			 members shall be appointed by the senior member of the Senate leadership of the
			 Republican Party; and
				(6)2
			 members shall be appointed by the senior member of the leadership of the House
			 of Representatives of the Democratic Party.
				(b)Qualifications;
			 other membership requirements
				(1)Political party
			 affiliationNot more than 5
			 members of the Group shall be from the same political party. An individual
			 appointed to the Group may not be a full-time officer or employee of the
			 Federal Government.
				(2)Sense of
			 congressIt is the sense of Congress that individuals appointed
			 to the Group should be prominent United States citizens, with national
			 recognition and significant depth of experience in such professions as
			 diplomacy, the armed services, governmental service, law, intelligence
			 gathering, and foreign affairs.
				(c)Deadline for
			 appointmentAll members of
			 the Group shall be appointed not later than 30 days after the date of the
			 enactment of this Act.
			(d)VacanciesAny vacancy in the Group shall not affect
			 its powers, but shall be filled in the same manner in which the original
			 appointment was made.
			(e)Compensation
				(1)Prohibition on
			 basic payMembers of the
			 Group shall serve without pay in connection with their service for the
			 Group.
				(2)Travel
			 expensesWhile away from their homes or regular places of
			 business in the performance of services for the Group, members of the Group
			 shall be allowed travel expenses, including per diem in lieu of subsistence, in
			 the same manner as persons employed intermittently in the Government service
			 are allowed expenses under section 5703(b) of title 5, United States
			 Code.
				(f)Initial
			 meetingThe Group shall meet
			 and begin the operations of the Group as soon as practicable after the date of
			 the enactment of this Act.
			(g)QuorumAfter its initial meeting, the Group shall
			 meet upon the call of the co-chairs of the Group or a majority of the members
			 of the Group. Six members of the Group shall constitute a quorum.
			3.Duties
			(a)In
			 generalThe Group shall conduct a forward-looking, independent
			 assessment of the current and prospective situation on the ground in
			 Afghanistan and Pakistan, its impact on the surrounding region, and its
			 consequences for United States interests. The Group shall examine four broad
			 topic areas to include the strategic environment in and around Afghanistan and
			 Pakistan, as well as security, political, and economic and reconstruction
			 developments in those two countries.
			(b)ReportNot
			 later than 120 days after the date of the enactment of this Act, the Group
			 shall submit to the President and Congress a report on the assessment conducted
			 under this subsection, including relevant policy recommendations relating
			 thereto.
			4.Powers of
			 Group
			(a)Rules of
			 procedureThe Group may
			 establish rules for the conduct of the Group’s business, if such rules are not
			 inconsistent with this Act or other applicable law.
			(b)Hearings and
			 evidenceThe Group or, on the authority of the Group, any
			 subcommittee or member thereof, may, for the purpose of carrying out this
			 Act—
				(1)hold such hearings
			 and sit and act at such times and places, take such testimony, and receive such
			 evidence; and
				(2)require the
			 attendance and testimony of such witnesses and the production of such books,
			 records, correspondence, memoranda, papers, and documents, as the Group or such
			 designated subcommittee or designated member may determine advisable.
				(c)ContractingThe
			 Group may, to such extent and in such amounts as are provided in appropriation
			 Acts, enter into contracts to enable the Group to discharge its duties under
			 this Act.
			(d)Information from
			 federal agencies
				(1)In
			 generalThe Group is authorized to secure directly from any
			 executive department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality of the Government, information, suggestions,
			 estimates, and statistics for the purposes of this Act. Each department,
			 bureau, agency, board, commission, office, independent establishment, or
			 instrumentality shall, to the extent authorized by law, furnish such
			 information, suggestions, estimates, and statistics directly to the Group, upon
			 request made by the co-chairs, the chairman of any subcommittee created by a
			 majority of the Group, or any member designated by a majority of the
			 Group.
				(2)Receipt,
			 handling, storage, and disseminationInformation shall only be
			 received, handled, stored, and disseminated by members of the Group and its
			 staff consistent with all applicable statutes, regulations, and Executive
			 orders.
				(e)Assistance from
			 federal agencies
				(1)General services
			 administrationThe Administrator of General Services shall
			 provide to the Group on a reimbursable basis administrative support and other
			 services for the performance of the Group’s duties.
				(2)Other
			 departments and agenciesIn addition to the assistance prescribed
			 in paragraph (1), departments and agencies of the United States may provide to
			 the Group such services, funds, facilities, and other support services as they
			 may determine advisable and as may be authorized by law.
				(f)GiftsThe
			 Group may accept, use, and dispose of gifts or donations of services or
			 property for the purpose of facilitating the work of the Group.
			(g)Postal
			 servicesThe Group may use the United States mails in the same
			 manner and under the same conditions as departments and agencies of the United
			 States.
			5.Staff of
			 Group
			(a)Appointment and
			 compensationThe co-chairs, in accordance with rules agreed upon
			 by the Group, may appoint and fix the compensation of a staff director and such
			 other personnel as may be necessary to enable the Group to carry out its
			 duties, without regard to the provisions of title 5, United States Code,
			 governing appointments in the competitive service, and without regard to the
			 provisions of chapter 51 and subchapter III of chapter 53 of such title
			 relating to classification and General Schedule pay rates, except that no rate
			 of pay fixed under this subsection may exceed the equivalent of that payable
			 for a position at level V of the Executive Schedule under section 5316 of title
			 5, United States Code.
			(b)Prohibition on
			 personnel as federal employeesThe positions of staff director
			 and other personnel of the Group described in subsection (a) may not be filled
			 by individuals who are Federal Government employees.
			(c)Expert and
			 consultant servicesThe Group is authorized to procure the
			 services of experts and consultants in accordance with section 3109 of title 5,
			 United States Code, but at rates not to exceed the daily rate paid a person
			 occupying a position at level IV of the Executive Schedule under section 5315
			 of title 5, United States Code.
			(d)Volunteer
			 servicesNotwithstanding
			 section 1342 of title 31, United States Code, the Group may accept and use
			 voluntary and uncompensated services as the Group determines necessary.
			6.Termination
			(a)In
			 generalThe Group, and all
			 the authorities of this Act, shall terminate 60 days after the date on which
			 the report is submitted under section 3(b).
			(b)Administrative
			 activities before terminationThe Group may use the 60-day period
			 referred to in paragraph (1) for the purpose of concluding its activities,
			 including providing testimony to committees of Congress concerning its report
			 and disseminating the report.
			7.Funding
			(a)Transfer of
			 funds from Bureau of South and Central Asian AffairsOf the amounts made available under the
			 heading Administration of Foreign Affairs, Diplomatic and Consular
			 Programs for the Bureau of South and Central Asian Affairs for fiscal
			 year 2011, $1,000,000 shall be available for transfer to the Group for purposes
			 of carrying out this Act.
			(b)Prohibition on
			 additional fundsNo additional funds are authorized to be
			 appropriated to carry out this Act.
			
